UNITED STATES DISTRICT COURT F -I L E D

FOR THE DISTRICT OF COLUMBIA A
59 '2 2013
Glerk, U.S. Dist ' t&
Karen Dotson, ) Courts for the Dirs“t:rict iii
)
Plaintiff, )
)
v. ) Civil Action No.

) l ?> ' l l cl 0
Central Funding Corp., )
)
Defendant. )
)

MEMORANDUM OPINION

This matter is before the Court on plaintiff’s pro se "Complaint" and application to
proceed in forma pauperis. The Court will grant plaintiff s application and dismiss the
complaint for lack of subject matter jurisdiction

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. l2(h)(3).

Plaintiff is a District of Columbia resident suing a company in Brentwood, Maryland.
She alleges only that she "was given a car loan a few years that [she] believe[s] was a predatory
loan" and that she was in a car accident that "cause[d] [her] to be disable[d] now." Compl. at l.
Plaintiff states that she has no income and is "waiting for disability to approve me." Id. She

asks this Court only "to give [her] a hand with the case, maybe help me with the money, or help
l

me file bankruptcy." Id. at 2. Since the complaint neither presents a federal question nor pleads
the requisite amount in controversy to establish diversity jurisdiction, it must be dismissed. A

separate Order accompanies this Memorandum Opinion.

/_ %;…17%'“~

7 United States District Judg
DATE: July §§ , 2013